Citation Nr: 9901319	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
medial collateral ligament, medial meniscus and anterior 
cruciate ligament tears of the right knee with degenerative 
changes, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted service connection for residuals of a right 
knee injury in April 1995 and evaluated the disability as 10 
percent disabling.  In July 1996, the RO increased the 
disability evaluation for the right knee from 10 percent to 
20 percent.  The RO also granted service connection for 
lumbar strain in July 1996.  

The issues on appeal were originally before the Board in June 
1997 at which time they were remanded to the RO in order to 
obtain a VA examination of the veteran's lumbar spine and 
right knee.  The veteran failed to report for the scheduled 
examinations and the issues have been returned to the Board 
for further appellate evaluation.  


FINDINGS OF FACT

1.  The veteran's status post medial collateral ligament, 
medial meniscus and anterior cruciate ligament tears of the 
right knee with degenerative changes is manifested by 
moderate laxity and subjective complaints of pain which 
equates to no more than moderate impairment.  

2.  The veteran's lumbar strain is manifested by subjective 
complaints of pain.  

3.  The veteran failed, without good cause, to appear for a 
VA examination scheduled in November 1997.  


CONCLUSIONS OF LAW

1.  Entitlement to an increased evaluation for status post 
medial collateral ligament, medial meniscus and anterior 
cruciate ligament tears of the right knee with degenerative 
changes is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (1998).  

2.  Entitlement to an increased (compensable) evaluation for 
lumbar strain is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991);  38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that the veteran 
sustained a severe injury to his right knee in January 1991 
at which time he tore his medial collateral ligament, medial 
meniscus, and anterior and posterior cruciate ligaments.  The 
veteran underwent several surgical procedures on his right 
knee during active duty.  

On the separation examination conducted in January 1994, the 
veteran's history of right knee injury was noted.  On the 
Report of Medical History portion of the examination, the 
veteran indicated that he had experienced recurrent back pain 
as well as a trick or locked knee.  

The RO granted service connection for residuals of a right 
knee injury in April 1995.  


A personal hearing was conducted in November 1995.  The 
veteran opined that his low back disorder was the result of 
his service-connected right knee disability.  He originally 
injured his right knee playing basketball during active duty.  
At the time of the original knee injury, his back did not 
hurt.  He first noticed problems with his back approximately 
one month after injuring his knee.  He had back problems all 
during service.  With regard to his knee symptomatology, the 
veteran testified that it would swell and become stiff after 
playing a game of basketball.  The knee would crack when 
ascending and descending stairs.  He wore a knee brace when 
he played any sports.  He reported that he had fallen after 
the knee gave out.  He also had experienced the knee locking 
up.  He was not receiving any treatment for his knee.  

Knee pain was described as an ache after walking for any 
distance.  The knee would also swell after prolonged walking.  
His back was stiff in the morning.  It hurt after driving for 
long distances.  He had to stop at times to relieve the pain.  
The veteran never sought treatment for his back.  

A VA examination was conducted in July 1996.  The veteran 
reported that he had moderate pain in his knee on a daily 
basis.  He was able to play recreational basketball and 
softball but afterwards his right knee would become painful.  
He reported experiencing instability and the knee would 
occasionally give way.  He had not required Cortisone 
injections and he did not take medication for his knee.  The 
veteran also complained of experiencing an aching pain in his 
lower back on a daily basis.  The pain was relieved by moving 
around in the morning after arising.  There was no history of 
inflammatory arthritis.  

Physical examination of the right knee revealed that the 
veteran had a full, painless range of motion.  Multiple 
surgical scars were present including a nineteen centimeter 
longitudinal medial hypopigmented scar and a nine centimeter 
longitudinal medial hypopigmented depressed scar.  Moderate 
laxity of the anterior cruciate ligament, posterior cruciate 
ligament and medial collateral ligament were noted.  
McMurrays test was negative.  No effusion was present.  The 
veteran wore a knee brace and had a slightly antalgic gait.  
X-rays of the right knee revealed minor degenerative changes.  

Physical examination of the back revealed normal lordotic 
curvature.  A full, painless range of motion of the lumbar 
spine was observed.  Straight leg raises were negative to 
seventy degrees.  Deep tendon reflexes were 2+ and symmetric 
in the lower extremities.  Strength was 5/5 and sensation was 
intact.  X-rays of the lumbar spine were negative for any 
disability.  

The impression from the examination was status post right 
knee with degenerative joint disease and lumbar strain.  It 
was the examiners opinion that the right knee disability was 
the direct and proximate cause of the veteran's lumbar strain 
due to altered gait biomechanics caused by the unstable right 
knee.  

In June 1997, the Board directed that the issues on appeal be 
remanded for VA examination in order to determine what 
functional loss due to pain on use the veteran may have due 
to his right knee and low back disabilities.  

In July 1997, the RO sent a letter to the veteran's last 
address of record requesting additional information on 
medical treatment the veteran had received for his service-
connected disabilities.  The veteran did not respond to the 
request for information.  

Of record is a VA document dated in November 1997 which 
showed that the veteran had failed to report for a scheduled 
VA examination in November 1997.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  


In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995);  
38 C.F.R. §§ 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the VA Schedule for 
Rating Disabilities is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitling to at 
least the minimum compensable rating for the joint.  

The joints involved should be tested for pain on both active 
and passive range of painful motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a)(b) (1998).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  
When the examination was scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Id.  

The veteran's residuals of a right knee injury are currently 
evaluated as 20 percent disabling under Diagnostic Code 5010-
5257.  

Diagnostic Code 5257 provides the rating criteria for 
evaluation of impairment of the knee.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
evaluation requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

Diagnostic Code 5260 provides the rating criteria for 
limitation of flexion of the leg.  Limitation of flexion of 
either leg to 15 degrees warrants a 30 percent valuation.  38 
C.F.R. Part 4, Diagnostic Code 5260 (1998) 

Diagnostic Code 5261 provides the rating criteria for 
evaluation of limitation of extension of either leg.  
Extension must be limited to 20 degrees for a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5261 (1998). 



In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.

However, the evaluation of the same disability or the 
same manifestations under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The United States 
Court of Veterans Appeals (Court) has held that a claimant 
may not be compensated twice for the same symptomatology as 
such a result would overcompensate the claimant for the 
actual impairment of his earning capacity.  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran's lumbar strain is currently evaluated as 
non-compensably disabling under Diagnostic Code 5295.  

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  A zero percent rating is warranted for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
rating is assigned for lumbosacral strain with characteristic 
pain on motion.  A 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of those 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.  

An additional Diagnostic Code which is applicable for 
evaluation of the veteran's lumbar strain is Diagnostic Code 
5292.  Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board notes that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107; that is, plausible 
claims have been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veterans assertions concerning the severity of 
the residuals of a right knee injury and for his low back 
strain (that are within the competence of a lay party to 
report) are sufficient to conclude that his claims for 
increased ratings for those disabilities are well grounded.

The Board finds the preponderance of the evidence is against 
the claim of entitlement to an increased rating for status 
post medial collateral ligament, medial meniscus and anterior 
cruciate ligament tears of the right knee with degenerative 
changes.  

An increased rating for the residuals of the right knee 
injury is not warranted under Diagnostic Code 5257.  At the 
time of the most recent VA examination conducted in July 
1996, it was noted that the veteran's right knee exhibited 
moderate laxity of the anterior cruciate ligament, posterior 
cruciate and medial collateral ligaments.  



There is no evidence of record of the existence of severe 
impairment of the knee due to recurrent subluxation or 
lateral instability.  The veteran testified that he had 
fallen when his knee gave out in the past and that he had 
also experienced some locking of the knee.  However, the 
veteran also testified that he was able to play recreational 
softball and basketball which only resulted in stiffness and 
swelling in the knee.  Additionally, the veteran had not 
sought any post-service treatment for his right knee.  Based 
on the above, the Board finds there is no objective evidence 
demonstrating that the veteran experiences any more than 
moderate recurrent subluxation or lateral instability in his 
right knee.  

An increased rating is not warranted under Diagnostic Code 
5010 based upon Diagnostic Codes 5260 or 5261 for limitation 
of flexion or extension of the leg.  VAOPGCPREC 23-97 (O.G.C. 
Prec. 23-97); VAOPGCPREC 9-98 (O.G.C. Prec. 9-98).  

The Board notes that at the time of the most recent VA 
examination conducted in July 1996, the veteran had a full, 
painless range of motion in the knee.  As there is no 
evidence of record of the existence of limitation of flexion 
or extension of the right leg, an increased rating based on 
limitation of motion is not warranted under either Diagnostic 
Code 5260 or 5261.  

The Board notes the veteran's subjective complaints of pain 
and stiffness on use of his knee.  The veteran was scheduled 
for a VA examination to evaluate these complaints but he 
failed to report for the examination.  The veteran did not 
provide any reason for his failure to attend the examination.  
Thus there is no objective evidence to confirm the veteran's 
subjective complaints of pain on use of his right knee 
sufficient to warrant an increased rating for his right knee 
disability.  Accordingly, there is no basis upon which to 
predicate a grant of entitlement to an increased evaluation 
under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that the Court has held that a separate, 
additional rating may be assigned if the veterans knee 
disability is manifested by a scar that is poorly nourished 
with repeated ulceration, a scar that is tender and painful 
on objective demonstration, or a scar that is otherwise 
causative of limitation of function.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998);  Esteban v. Brown, 
6 Vet. App. 259 (1994).

In the veterans case, the July 1996 VA examination reported 
residual or healed scarring with no evidence of poorly 
nourishment, repeated ulceration, tenderness and pain, or 
limitation of function of the knee.  As such, a separate 
compensable disability evaluation for the residual scarring 
is not warranted.

An increased (compensable) evaluation is not warranted for 
the veteran's service-connected lumbar strain.  There is no 
evidence of record demonstrating that the veteran experienced 
any symptomatology relating to his lumbar strain.  At the 
time of the VA examination conducted in July 1996, it was 
noted that the veteran had a full, painless range of motion 
in his lumbar spine.  There is no evidence of record 
demonstrating that the veteran experienced characteristic 
pain on motion, muscle spasm on extreme forward bending, or 
loss or any motion of the spine.  

Additionally, there is no evidence of record of a listing of 
the veteran's spine to the opposite side, positive 
Goldthwaits sign or narrowing or irregularity of joint space 
or abnormal mobility on forced motion.  The Board notes the 
veteran's subjective complaints of pain and stiffness.  As 
stated above, the veteran was scheduled for VA examinations 
to assess his complaints but he failed to appear without 
reason for the examinations.  As such, the Board finds the 
veteran's subjective complaints of pain and stiffness have 
not been objectively confirmed.  

An increased rating is not warranted for the veteran's lumbar 
strain under either Diagnostic Code 5292 or 5295.  As shown 
above, at the time of the most recent VA examination 
conducted in July 1996, the range of motion for the veteran's 
lumbar spine was full and painless, and no lumbar strain was 
apparent.  

The Board is cognizant of its obligations to evaluation the 
veteran's claims in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 regarding functional loss due to pain 
on use.  However, as the veteran failed to appear for an 
examination without good cause, the Board is without any 
objective evidence to evaluate the veteran's allegations.  

Finally, the Board finds the veteran's claims on appeal must 
be denied due to the failure of the veteran to report to VA 
examination scheduled in November 1997 under 38 C.F.R. 
§ 3.655.  There is no evidence of record demonstrating that 
the veteran was not notified of the date of the VA 
examinations.  The veteran has not provided any explanation 
as to why he failed to appear for the scheduled examination.  

The Court has held that the law requires only that VA mail a 
notice and then presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).

In the absence of evidence showing that notification of the 
examination was not delivered to the veteran, the Board may 
presume that VA properly discharged its duty in 1997 by 
mailing the letter of notification of the date of the 
veterans VA examination and that the Postal Service properly 
discharged its duty by delivering the letter to the veteran.  
The Board finds that the RO properly notified the veteran of 
the VA examination.

After a review of the available evidence as indicated above, 
the Board concludes that the veterans entitlement to 
increased ratings for residuals of a right knee injury and 
for lumbar strain have not been established without a current 
examination demonstrating sufficient disability to warrant an 
increased rating.  

Since good cause for failure to report for examination was 
not provided by the veteran, the claims for an increased 
evaluation for residuals of a right knee injury and for 
lumbar strain must be denied.  38 C.F.R.  3.655(1998).


ORDER

Entitlement to an increased evaluation for status post medial 
collateral ligament, medial meniscus and anterior cruciate 
ligament tears of the right knee with degenerative changes is 
denied.  

Entitlement to an increased (compensable) evaluation for 
lumbar strain is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
